Citation Nr: 1610738	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether referral for extraschedular consideration of the claim of entitlement to an initial compensable rating for the service-connected bilateral hearing loss disability is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

The Veteran presented testimony in support of his appeal before a Veterans Law Judge (VLJ) of the Board in August 2012; the transcript has been obtained.  The Veteran was notified in January 2016 that the VLJ who conducted his August 2012 hearing was no longer employed by the Board.  He was offered the opportunity for new hearing.  The Veteran was notified that if he did not respond within 30 days from the date of the letter, it would be assumed that he did not want another hearing.  The Veteran did not respond and as such, the Board shall continue with appellate disposition of the matter. 

In October 2014, the Board denied the claim for an initial compensable rating for bilateral hearing loss on both a schedular and extraschedular basis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Memorandum Decision, the Court determined that the Veteran did not allege error regarding the Board's denial of a higher schedular evaluation for bilateral hearing loss and therefore, did not consider the matter.  The Veteran instead alleged that the Board failed to provide adequate reasons or bases to support its determination that referral for extraschedular consideration was not warranted.  The Court agreed and vacated only that portion of the Board's October 2014 decision that denied a referral for extraschedular consideration.  The matter was then remanded to the Board for further proceedings consistent with the Memorandum Decision.  Accordingly, the issue remaining on appeal (extraschedular consideration) has been recharacterized as it appears on the cover page of the instant decision. 

FINDING OF FACT

The criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology; his disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.   


CONCLUSION OF LAW

Referral for consideration of entitlement to an initial compensable rating for the service-connected bilateral hearing loss on an extraschedular basis is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1) , 4.7, 4.85, 4.86, Tables VI -VII (2015); VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the record does not reflect that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral hearing loss reasonably describes his disability level and symptomatology.  The Veteran's hearing loss claim hinges on a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

As determined in the October 2014 Board decision, and not disputed by the Veteran or vacated by the Court, applying the puretone thresholds and speech recognition scores obtained during the August 2009 VA examination to the rating criteria for hearing impairment, the Veteran's right ear was assigned a Level II designation and the left ear a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  Together, a Level II and Level I designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII.  Applying the puretone thresholds and speech recognition scores obtained during the private February 2011 evaluation and July 2014 VA examination,  the Veteran's right ear was assigned a Level III designation and the left ear a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  Together, a Level III and Level I designation still results in a zero percent rating.  There was no basis for a higher compensable rating based on any of these test results.  

The Veteran argues that referral for extraschedular consideration is warranted as there was favorable evidence demonstrating severe functional effects of his hearing loss including depression and anxiety symptoms, interference with his ability to work with his students, including write lesson plans and preparing for classes, and problems with speech discrimination that were not helped by hearing aids, that could not be compensated for in the schedular rating criteria.  

First, the Board acknowledges the Veteran's testimony that his hearing loss contributed to depression and anxiety symptoms and decreased his self-esteem and personal satisfaction.  The Board also acknowledges an August 2012 letter from JB, Ph.D., that the Veteran had been working on self-esteem issues that were impacted by his hearing loss issues.  However, the March 2011 VA examiner determined, after review of the medical evidence of record and physical examination of the Veteran, that his mental health issues (notably, depressive disorder) was less likely as not related to his service-connected hearing loss.  The examiner reasoned that his depression symptoms had been documented over the years in reference to marital and interpersonal difficulties and alcoholism, as well as a family history of mental health issues, which made him likely vulnerable towards psychiatric manifestations as an adult.  Moreover, the examiner noted the Veteran did not describe his depression within the context of hearing difficulties.  

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the etiology of his depression and anxiety.  Since he is not competent to provide probative evidence in this regard and there are no opinions contrary to the 2011 VA examiner (JB only discussed self-esteem not etiology of depression or anxiety), there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The RO ultimately denied service connection for anxiety and depressive disorder.  See September 2011 Rating Decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.302(a).

Next, while the record does show the Veteran wears hearing aids for his hearing loss, this is not a factor in the evaluation of hearing impairment.  As noted above, the Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the Veteran's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.

Finally, the Board has considered the arguments as to functional effects of his hearing loss on his ability to work with his students as well as his ability to write lesson plans and prepare for classes.   In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

The 2009 and  2014 VA examiners took into account the Martinak criteria.  Notably, under the category "effects of the condition on occupational functioning and daily activities," the 2009 examiner indicated that the Veteran reported that people had to repeat themselves and he had difficulty in meetings.  The private provider in 2011 did not comment on functional effects of hearing loss and instead simply stated that his hearing had decreased since last evaluation.  The 2014 VA examiner found the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  However, when describing the impact, the examiner indicated the Veteran stated that he would not be able to understand people without his hearing aids.  The examiner then noted that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, his hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  The examiner concluded that employment would be more than feasible in a loosely supervised situation.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

Based on the aforementioned, the Board finds no evidence that the Veteran's bilateral hearing loss presented such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The Veteran has not shown considerable loss of work time due to his hearing loss.  Any such interference (ability to work with his students and write lesson plans and prepare for teaching classes) is proportionate to the severity of his hearing loss.  Moreover, his hearing loss has not resulted in  frequent periods of hospitalization.  Thus, the Veteran's disability picture does not render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In sum, the criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology.  As such his disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER


Referral for consideration of the claim of entitlement to an initial compensable rating for the service-connected bilateral hearing loss on an extraschedular basis is not warranted and the appeal is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


